Exhibit 10-2

ALLONGE TO PROMISSORY NOTE

THIS ALLONGE, is made as of this 30th day of July, 2010, by Pineapple House of
Brevard, Inc., a Florida corporation (“Borrower”) and consented to by The
Goldfield Corporation, Bayswater Development Corporation, and Southeast Power
Corporation (collectively, the “Guarantors”), and is to be attached and made a
part of that certain Promissory Note dated November 18, 2005 made by Borrower to
Branch Banking and Trust Company (“Lender”) in the original principal amount of
Fourteen Million and No/100 Dollars ($14,000,000.00) (“Note”), modified by
Allonges dated September 27, 2007, November 13, 2008, March 6, 2009 and May 18,
2010 (collectively, “Allonges”) (the “Note” and “Allonges” shall hereinafter be
collectively referred to as the “Note”).

WHEREAS, there is due and owing on the Note a current principal balance of
$450,591.28 with a committed amount not to exceed $499,405.28. The difference
between the committed amount of $499,405.28 and the current outstanding
principal balance of $450,591.51, is $48,813.77, and this amount shall
hereinafter be referred to as the “Interest Reserve”; and,

WHEREAS, while Borrower may continue to use the Interest Reserve as provided in
the Note and related loan documents for purposes of paying the accrued interest
owed under the Note, the outstanding principal balance of the Note will
hereinafter not exceed $499,405.28, and the Note is non-revolving; and,

NOW THEREFORE, the Note is amended as follows:

1. The foregoing recitals are true and correct and incorporated herein by
reference.

2. INTEREST RATE. In no event will the Interest Rate as set forth in the Note
decrease below a fixed minimum rate of 3.20%

3. REPAYMENT. Interest only on the outstanding principal balance of the Note
shall be payable monthly, commencing August 18, 2010, and continuing on the same
day of each and every consecutive month thereafter until July 18, 2011 on which
date the entire principal sum outstanding under this Note plus accrued interest
shall become due and payable (“Maturity Date”).

4. All other terms and conditions of the Note remain in full force and effect.

IN WITNESS WHEREOF, the undersigned have executed this instrument the date
stated above.

 

LENDER:

    BORROWER:

Branch Banking and Trust Company

    Pineapple House of Brevard, Inc. By:  

/s/ Debra Pavlakos

    By:  

/s/ Stephen R. Wherry

  Debra Pavlakos, Senior Vice President       Stephen R. Wherry, Treasurer



--------------------------------------------------------------------------------

GUARANTORS: The Goldfield Corporation By:  

/s/ Stephen R. Wherry

  Stephen R. Wherry, Senior Vice President Bayswater Development Corporation By:
 

/s/ Stephen R. Wherry

  Stephen R. Wherry, Treasurer Southeast Power Corporation By:  

/s/ Stephen R. Wherry

  Stephen R. Wherry, Treasurer